Title: Thomas Jefferson to James Lyle, 24 June 1811
From: Jefferson, Thomas
To: Lyle, James


          
                  Dear Sir 
                   
                     Monticello 
                     June 24. 11.
            
		  The process of getting my flour to market from Bedford and this place, and of getting it sold, has been slower than I had hoped. it is now so far effected as to enable me to inclose you an order on Gibson & Jefferson for one thousand Dollars. I shall not fail to make as great an exertion from my future crops as they will enable me to do for the completion of the paiment of my debt to you. 3000.D. still unpaid in the bank will  cramp me the ensuing spring, but that once discharged, I shall be able to make a close of this long indulged debt.
			  I remark what you say of Edward Bolling’s debt to me, assigned to you, & that you have to sue him for his father’s debt. I beseech you to add mine to his debt to you so that it may be comprehended in the recovery, or I shall lose it. this letter shall secure you against being accountable to me for it,
			 unless you recover it from him. wishing you a continuance of life and health, I add the assurance of my continued affection & respect
          
            Th:
            Jefferson
        